Kupferman, J. P. (dissenting).
In denying suppression, the hearing court stated: "With respect to the issue of the admissibility, first, of the airline bag, with respect to the admissibility of the contents of that bag, specifically, a scale, a cookie tin and other objects, b find that the procedure followed regarding the taking of the vehicle to the police pound at Pier 76 was a routine procedure *519followed by the Department of Transportation, not in furtherance of any criminal investigation. That the custodial searches were a part of the procedure followed through the Parking Violations Bureau and the Department of Transportation.”
In view of the fact that the automobile in question was, in any event, being held because of an expired registration, it was properly under the jurisdiction of the Department of Transportation. The payment of the "scofflaw” amount was not the only reason for detaining the automobile. It was there from the morning of Friday, April 27th until April 30th; The officer acted in accordance with the standardized procedure. There was an appropriate nexus. (Cf., People v Blasich, 73 NY2d 673.)